Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendment to claims 1-19.

Response to Amendment
The amendment filed on 02/18/2022 has been entered. The objections and 112 rejections are overcome.
Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

Regarding claim1, 
In regards to the amended independent claim 1, the applicants’ arguments in pages 27-31 of the response filed on 02/18/2022 are persuasive. The rejection under 35 U.S.C. 102(a)(1) of claims 1-2 have been withdrawn in light of the newly amended claims.

Although the prior art of record, including Simon Shih (US-6651466-B1), teaches most of the claimed limitations of claim 1. But the prior art of record, including Simon Shih (US-6651466-B1), fails to teach "first positioning wall formed at an inner bottom of the latch bolt recess and defining a boundary 

The examiner can find no motivation to modify the lock disclosed by Simon Shih (US-6651466-B1), Tien-Kao Liu (GB-2466665-A), SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claim is 2 is allowable due to depending on the amended independent claim 1.


Regarding claim 3, 
Although the prior art of record, including Simon Shih (US-6651466-B1), teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second transmission member, a second hole, a second contact portion, and a first resilient member. But the prior art of record, including Simon Shih (US-6651466-B1), fails to teach or fairly suggest the structural interaction as stated in the claimed limitation “when in a closed position, the first resilient member (26) bounces back and contacts the first contact portion (243) and the second contact portion (253), the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”. Specifically, the prior art fails to teach or fairly suggest when the lock is at its closed position “the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”.

While the prior art, including Tien-Kao Liu (GB-2466665-A) teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second Tien-Kao Liu (GB-2466665-A), fails to teach or fairly suggest the structural interaction as stated in the claimed limitation “when in a closed position, the first resilient member (26) bounces back and contacts the first contact portion (243) and the second contact portion (253), the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”. Specifically, the prior art fails to teach when the lock is at its closed position “the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”.

Furthermore, the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a first transmission member, a first hole, a first contact portion, and a first resilient member. But the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), fails to teach or fairly suggest the claimed structural limitations a bottom rotation member, a second transmission member, a second hole, a second contact portion and fails to teach the structural interaction as stated in the claimed limitation “the top rotation member and the bottom rotation member overlapping with each other without driving each other”, “when the first transmission member (211) is rotated, the first contact portion (213) compresses the first resilient member (26) and pushes the passive member (22) so that the spring (23) is compressed and the head (21) does not protrude out from the case (1), wherein, when the second transmission member (251) is rotated, the second contact portion compresses the first resilient member and pushes the passive member so that the spring is compressed and the head does not protrude out from the case”, and “when in the closed position, the first resilient member (26) bounces back and contacts the first contact portion (243) and the second contact portion (253), the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”. 

Moreover, the prior art, including Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), teaches the claimed limitations a lock, a latch bolt, a head, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second transmission member, a second hole, a second contact portion, and a first resilient member. But the prior art of record, including Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), fails to teach or fairly suggest the structural limitation a passive 

The examiner can find no motivation to modify the lock disclosed by Simon Shih (US-6651466-B1), Tien-Kao Liu (GB-2466665-A), SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 4-13 are allowable due to depending on claim 3.


Regarding claim 14,
claim 14 states the following limitations:
“ A lock comprising a case, the case including: a first part and a second part which is connected to the first part to form the case; a latch bolt recess, a restriction recess, and a deadbolt recess defined at a lateral side thereof, the latch bolt recess communicating with an installation recess at a distal end of an X- axis of the latch bolt recess, the installation recess including a first positioning portion located corresponding to the distal end of the latch bolt recess; an installation hole defined in a Z-axis thereof and located within the installation recess; a first positioning wall formed at an inner bottom of the latch bolt recess, the first positioning wall connected with a second positioning wall and forming a first slot, the bottom of the latch bolt recess communicating with the restriction recess via the first slot, a distal end of the restriction recess communicating with the installation recess, the first slot including a first fixing recess and a second fixing recess defined in the second positioning wall; and a core recess defined in a distal end of an X-axis of the deadbolt recess and communicating with the installation recess, wherein the deadbolt recess includes a first guiding slot defined in a wall thereof, wherein the core recess includes: a second guiding slot defined in a wall thereof, Page 21 of 31MR1917-363 Application Number: 16/292,670 Response to Office Action dated 6 January 2022 a third positioning wall on a top thereof, the third positioning wall including the first positioning portion located at a top thereof and a second positioning portion formed on a bottom thereof, a fourth positioning wall which is located corresponding to one end of the third positioning wall, an elongate groove defined in one end of the fourth positioning wall, and a core hole defined through an inner bottom and located along a Z-axis thereof; wherein the core recess (17) has a first guide member (178), a restriction plate (4), a driving member (5), an extension plate, (6) and a stop plate (7) received therein, the core recess defining a loop-like rail [[(R)]]; wherein a bottom of the restriction plate (4) is located at the rail, wherein the first guide member (178) extends through a first guide hole (41) defined in the restriction plate, wherein a resilient unit (42) is biased between the restriction plate (4) and a bottom of the third positioning wall, wherein the resilient unit (42) is connected to the second positioning portion (173) and a resilient direction of the resilient unit (42) is correspondent to the first guide hole, wherein the restriction plate (4) includes at least one engaging member (43); wherein one end of the driving member (5) is connected to a deadbolt (8) which is movable in the deadbolt recess (15) and is stopped by the stop wall (177), the driving member including: a slide slot (51) in which the first guide member (178) extends, a second guide member (52) which is slidable in the first guiding slot (151) and located opposite to one end face of the restriction plate (4), a first notch (53) and a second notch (54) defined in a top thereof, a third guide member located opposite to a bottom of the deadbolt. corresponding to the second guiding slot, and opposite to one end face of the restriction plate (4); wherein the extension plate (6) has an end thereof eccentrically and pivotably connected to the second guide member (52), [[and]] the extension plate including: an extension slot (61) which extends toward two opposite extension directions which are located corresponding to the slide slot (51), the first guide member being slidable within the extension slot (61), and a concaved portion (62) defined in a lateral side corresponding to the second guide member (52); wherein the stop plate (7) is pivotably connected to the third guide member (56), the stop plate including an extension portion (71) which includes a corner (72), the extension portion including a and wherein, when at a locked position, the deadbolt (8) extends beyond the deadbolt recess (15), the engaging member (43) is engaged with the second notch (54), the first Page 23 of 31MR1917-363 Application Number: 16/292,670Response to Office Action dated 6 January 2022 guide member (178) is located at one inner end of the extension slot (61) and the slide slot (51) and opposite to the deadbolt (8), the rod (73) is located at a top inner end of the elongate groove (175), the corner (72) is disengaged from the rail (R), when in an unlocked position, the deadbolt (8) is located in the deadbolt recess (15), the engaging member (43) is engaged with the first notch (53), and the first guide member (178) is located at another inner end of the extension slot (61) and the slide slot (51)”

The prior art of record shows various limitations but the entire claimed inventive concept as stated in claim 14 and the intended structural interaction of the claimed limitations are not anticipated. Although Simon Shih (US-6651466-B1) shows a lock with a first guide member (178), a restriction plate (4), a driving member (5), and a stop plate (7), and disclose the structural interaction among the claimed structural limitations, and as follows: “the first guide member (178) extends through a first guide hole (41) defined in the restriction plate (4)”, “a resilient 66direction of the resilient unit (42) is correspondent to the first guide hole (41)”, “the restriction plate (4) includes at least one engaging member (43)”, “one end of the driving member (5) is connected to the deadbolt (8) which is movable in the deadbolt recess (15)”, “the driving member including: a slide slot [[(51)]] in which the first guide member [[(178)]] extends, a second guide member [[(52)]] which is slidable in the first guiding slot [[(151)]] and located opposite to one end face of the restriction plate [[(4)]], a first notch [[(53)]] and a second notch [[(54)]] defined in a top thereof”, “67the stop plate (7) is pivotably connected to the third guide member (56), the stop plate (7) including an extension portion (71) which includes a corner (72), the extension portion (71) including a rod (73)”, “when at a locked position, the deadbolt (8) extends beyond the deadbolt recess (15), the engaging member (43) is engaged with the second notch (54), the first guide member (178) is located at one inner end of the extension slot 61 and the slide slot (51) opposite to the deadbolt (8)”, “the deadbolt (8) is located in the deadbolt recess (15)”, and “the engaging member (43) is engaged with the first notch (53)”.
 
But the prior art of record, including Simon Shih (US-6651466-B1), does not teach or fairly suggest the structural limitation of an extension plate (6) and a loop-like rail (R) and their claimed interaction among each other and as claimed in the dependent claim 14 of the instant application, and as follows: “a and opposite to one end face of the restriction plate (4); wherein the extension plate (6) has an end thereof eccentrically and 15pivotably connected to the second guide member (52), the extension plate (6) including: an extension slot (61) which extends toward two opposite extension directions which are located corresponding to the slide slot (51), the first guide member (178) being slidable within the extension slot (61), and a concaved portion (62) defined in a lateral side 20corresponding to the second guide member (52)”, “a rod (73) which is slidable in the elongate groove (175)”, “the first guide member (178) is located at one inner end of the extension slot (61) and the slide slot (51)”, “the rod (73) is located at a top inner end of the elongate groove (175), the 10corner (72) is disengaged from the rail (R), when in an unlocked position”, and the prior art fails to disclose “the first guide member (178) is located at another inner end of the extension slot (61) and the slide slot (51)”.

The prior art, including Tien-Kao Liu (GB-2466665-A), discloses a lock, a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6). But the prior art, including Tien-Kao Liu (GB-2466665-A), does not teach or fairly suggest the structural limitation of a stop plate (7) and a loop-like rail (R) and their claimed structural interaction among each other and as claimed in the dependent claim 14 of the instant application.

The prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), discloses a lock and a driving member (5). But the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), does not teach or fairly suggest the structural limitation of a first guide member (178), a restriction plate (4), an extension plate (6), a stop plate (7), a loop-like rail (R) and their claimed structural interaction among each other and as claimed in the dependent claim 14 of the instant application.

The prior art, including Jamie H. Davis (US-7497486-B1) and Wolters Johan Willem Siert (EP-1329578-B1), disclose a lock. But the prior art, including Jamie H. Davis (US-7497486-B1) and Wolters Johan Willem Siert (EP-1329578-B1),does not teach or fairly suggest the structural limitation of a first guide 

The prior art, including Ching-Tien Lin (EP-1580361-A1) discloses a lock, a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6) and a stop plate (7). But the prior art, including Ching-Tien Lin (EP-1580361-A1) does not teach or fairly suggest the structural limitation of a loop-like rail (R) as claimed and detailed in the disclosed specification and drawings, nor does the prior art, including Ching-Tien Lin (EP-1580361-A1) teach or fairly suggest the claimed structural interaction among each of the claimed limitations and as claimed in the dependent claim 14 of the instant application.
The examiner can find no motivation to modify the lock disclosed by Simon Shih (US-6651466-B1), Tien-Kao Liu (GB-2466665-A), SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 15-19 are allowable due to depending on claim 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
H. G. Voight (US-1003956-A) teaches a mortise type lock that is adjustable to different door widths.
Gary L. Myers (US-9580931-B2) teaches a mechanical and electronically activated access control that uses a mortise type locking system which is used to prevent non-authorized visitors from accessing particular premises.
Santos Jose Maria Graca Dos (GB-2385884-A) teaches a mortise lock with a locking bolt that can project 20 mm with only one turn of the key in the actuating cylinder while reducing the mechanical wear and increasing reliability of the moving parts.
Mathias M Check (US-3242706-A) teaches a lock with a deadlocking latch bolt that allows for the reattraction of the latch bolt by either a key or a knob operation without affecting the dead locking control.
Carl Hoffman (US-1553532-A) teaches of a latch and lock mechanism that is both simple and secure.
Leon Yulkowski (US-3266276-A) teaches a door lock that includes a latch bolt and an inner and outer independently operable control hums. The invention provides for a safety mechanism that can be deactivated from the inside to retract the latch bolt as desired and prevents unauthorized retraction of the latch bolt by any other means.
William Tell III (US-5813255-A) teaches a mortise look with multiple functions that is able to changeover between the functions without removing the lock assembly cover.
Andrey Iliuk (WO-03002836-A1) teaches mortise lock that is installed on an aluminum frame of glass sliding door.
William R. Foshee (US-4389061-A) teaches a hotel-function mortise lock with improved deadlocking and deadlocking release cam mechanism. The invention provides for a simplified construction, smooth and reliable operation, and long operation life.
Paul James (US-4674776-A) teaches a mortise lock that has two relatively-rotatable knob or lever-controlled spindles for independent operation from opposite sides of a door.
Charles A. Cudd (US-4950005-A) teaches a mortise lock that has means to prevent throwing of the deadbolt until a guardbolt is first depressed.
Jerald Schultz (US-3672714-A) teaches a mortise lock with multiple functions
G Alexander (US-3808849-A) teaches a mortise lock for use on an entrance door or the like has a latch operated by a thumbpiece from the outside except when the thumbpiece is released by a locking or disabling mechanism.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675